DETAILED ACTION
This action is responsive to the application No. 17/035,225 filed on September 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Species 4 reading on Fig. 7 in the reply filed on 04/08/2022 is acknowledged.  The Applicants indicated that claims 1-14 read on the elected species.  However, claim 8 reads on a non-elected species of the claimed invention.  For instance, claim 8 recites that “…an entirety of the memory is located within the first projection region”.  However, as Figs. 7A-7B of the elected species show, part of the pixel additional circuit arrangement region 605 which contains the memory 1109 is located outside the first projection region 600c of the first shielding member 600a.  Accordingly, claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-14.
The traversal is on the grounds that there is no burden on the examiner. 
The examiner can require a restriction in applications where generic claims recite features that are common to a multiplicity of species.  In the previous restriction on page 2, the examiner set forth that the application contained four species, each including mutually exclusive characteristics.
For instance:
Species 1, reading on Fig. 4, which among other things, includes the pixel additional circuit 307 partially covered by the projection of light shields 304 and 305 on the second substrate, and partially covered by the projection of wiring connectors 308 and 309 on the second substrate.
Species 2, reading on Fig. 5, including the pixel additional circuit 405 completely covered by the projection 400b of a single light shield 400a.
Species 3, reading on Fig. 6, including the pixel circuit 504 not covered or overlapped in any portion by the projection region 500b of the light shield 500a, and the pixel additional circuit 505 completely covered by the projection region 500b.
Species 4, reading on Fig. 7, including the pixel additional circuit completely covered by the projection of light shields 600a and 600b.
These exclusive characteristics make the species patentably distinct from each other.  That is, the unpatentability of one of the species would not necessarily imply the unpatentability of the other species.  For example, a search for species 1, would require searching for partitioned shielding layers not covering an entirety of the pixel additional circuit, whereas a search for species 3 would require searching for a single shielding layer completely covering the pixel additional circuit and not overlapping any portion of the pixel circuit region.  The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the species claimed are considered clearly unpatentable over each other.  Accordingly, the prior art applicable to one of the species would not likely be applicable to the other species as the species are likely to raise different prior art issues.  Since each of the species belongs to a different subject of inventive effort, they will require different fields of search (e.g., employing different search queries) that would allow separately searching for each of their mutually exclusive characteristics, thus creating a serious burden on the examiner.
For all the above reasons, the requirement is still deemed proper and is, therefore, made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5-7, and 10-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McCarten (US 2010/0060764).

Regarding claim 1, McCarten (see e.g., Fig. 7) teaches, an imaging device comprising:
a first substrate 40 (see e.g., par. 0024);
a second substrate 41 (see e.g., par. 0025);
a plurality of photoelectric conversion units 35-38 disposed in the first substrate 40 (see e.g., par. 0024);
an amplification circuit 105 configured to amplify a signal generated based on one of an electric charge generated by at least one of the photoelectric conversion units 35-38 out of the plurality of photoelectric conversion units 35-38 and configured to output an amplified signal (see e.g., pars. 0024-0028); and
a signal processing unit 107 disposed in the second substrate 41, the signal processing unit 107 configured to process the signal based on the amplified signal (see e.g., par. 0026),
wherein:
a first light shielding member 53 is disposed between the first substrate 40 and the second substrate 41,
at least part of one of signal processing units 107 is located within a first projection region defined by vertically projecting the first shielding member 53 onto the second substrate 41 side (i.e., top side of substrate 41), and
a second projection region defined by vertically projecting the photoelectric conversion units 35-38 onto the second substrate 41 side overlaps with the first projection region (see, e.g., Fig. 7).  

Regarding claim 2, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Figs. 6, 7) teaches that:
the signal processing unit 107 includes a memory (see, e.g., pars. 0028-0029, i.e., charge on the floating node 65), and
at least part of the memory is located within the first projecting region (i.e., projecting of the first shielding member 53).  

Regarding claim 5, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Fig. 7) teaches that:
the first substrate 40 includes a first semiconductor region 42, and a first insulating film 54 disposed on the first semiconductor region 42 (see, e.g., par. 0007),
the second substrate 41 includes a second semiconductor region 67, and a second insulating film 54 (i.e., dielectric 54 on top surface of wafer 41) (see, e.g., par. 0007) disposed on the second semiconductor region 67, and
an electric connection between the first substrate 40 and the second substrate 41 is established by a connection of conductors 56 disposed on the first and second insulating films 54 (see e.g., par. 0025).  

Regarding claim 6, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Fig. 7) teaches that a second light shielding member 64 is disposed between the first substrate 40 and the second substrate 41, the second light shielding member 64 being configured to reduce light transmitted through the one of the photoelectric conversion units 35-38 to enter the signal processing unit 107 (see e.g., Fig. 7).  

Regarding claim 7, McCarten teaches all aspects of claim 6.  McCarten (see e.g., Figs. 6, 7) teaches that the second light shielding member 64 is disposed between the first light shielding 53 member and the second substrate 41.

Regarding claim 10, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Figs. 6, 7) teaches a transfer unit, wherein the transfer unit includes a transfer gate electrode 44-47 disposed between the first substrate 40 and the first shielding member 53 (see e.g., par. 0024).  

Regarding claim 11, McCarten teaches all aspects of claim 10.  McCarten (see e.g., Figs. 6, 7) teaches that the first shielding member 53 is wiring (see e.g., par. 0024).

Regarding claim 12, McCarten teaches all aspects of claim 11.  McCarten (see e.g., Figs. 6, 7) teaches that the second substrate 41 includes a transistor 104 (see, e.g., par. 0026).  

Regarding claim 13, McCarten teaches all aspects of claim 12.  McCarten (see e.g., Figs. 6, 7) teaches that the wiring is formed of a metal (see, e.g., par. 0024).

Regarding claim 14, McCarten teaches all aspects of claim 12.  McCarten (see e.g., Figs. 6, 7) teaches that the wiring is connected to at least one selected from a group that consists of the transfer gate electrode 44-47 the transistor 104 and the signal processing unit 107.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarten (US 2010/0060764) in view of Ahn (US 2007/0069258).

Regarding claim 3, McCarten teaches all aspects of claim 1.  McCarten is silent with respect to the claim limitation that the signal processing unit includes an analog-to-digital converter.
Ahn (see, e.g., Figs. 3, 6), in similar imaging devices to those of McCarten, on the other hand, teaches that the signal processing unit includes an analog-to-digital converter, to improve the noise characteristic of 1/f and also the performance of light-sensing operations (see, e.g., pars. 0069, 0073).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in McCartes’s device the signal processing unit including an analog-to-digital converter, as taught by Ahn, to improve the noise characteristic of 1/f and also the performance of light-sensing operations.

Regarding claim 4, McCarten teaches all aspects of claim 2.  McCarten is silent with respect to the claim limitation that the signal processing unit includes an analog-to-digital converter.  
Ahn (see, e.g., Figs. 3, 6), in similar imaging devices to those of McCarten, on the other hand, teaches that the signal processing unit includes an analog-to-digital converter, to improve the noise characteristic of 1/f and also the performance of light-sensing operations (see, e.g., pars. 0069, 0073).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in McCartes’s device the signal processing unit including an analog-to-digital converter, as taught by Ahn, to improve the noise characteristic of 1/f and also the performance of light-sensing operations.

Regarding claim 9, McCarten and Ahn teach all aspects of claim 4.  Ahn (see, e.g., Figs. 3, 6), teaches the analog-to-digital converter to improve the noise characteristic of 1/f and also the performance of light-sensing operations (see, e.g., pars. 0069, 0073), and McCarten (see e.g., Figs. 6, 7) teaches a differential amplification circuit 105 (see e.g., pars. 0024-0028).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814